UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1745



EVELYN COULTER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1645)


Submitted:   March 8, 2004                 Decided:   March 22, 2004


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan M. Mattson, HALE, HASSAN, CARLSON & PENN, PLC, Fairfax,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Anita Claire Snyder, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Evelyn   Coulter   appeals    the   district   court’s   order

dismissing her Federal Tort Claims Act action for lack of subject

matter jurisdiction, Fed. R. Civ. P. 12(b)(1).       We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.            See Coulter v.

United States, No. CA-02-1645 (E.D. Va. Apr. 10, 2003).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -